 

Case 1:19-mj-01019 Document 1 Filed on 10/12/19 in TXSD Page 1 of 1

AO91 (Rev. 12/03) Criminal Complaint Rs 0 nate AUSA FILED
UNITED STATES'DISTRICT COURT =~ | /2 2019
OMEN Badia, co

dley, Clerk of, Court

 

Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
VS.

Hector CRUZ-Serrato Case Number: B-19- PMS — \D 1?

A070 145 016 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about October 10, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)(1)
{ further state that [ am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on October
10, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on June 7, 2019. The defendant was convicted of Possession/Purchase Cocaine base for Sale on May 6, 1992. Record
checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had $820 Mexican Pesos in his possession at the time of arrest.

Continued on the attached sheet and made a part of this complaint: ("J Yes {] No

a

Signature of Complainant

Mora, Sergio A. Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim.P.4.1, and probable cause found on

 

 

 

 

October 12, 2019 at Brownsville, Texas

Date City/State . *
Ronald G. Morgan U.S, Magistrate Judge f LOY Oey __—
Name of Judge Title of Judge Signature of Judge’ e 4
